 


110 HR 2667 IH: Disabled Farmers’ Market Nutrition Pilot Program of 2007
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2667 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Ms. Woolsey introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To provide for the establishment of a disabled farmers’ market nutrition pilot program. 
 
 
1.Short titleThis Act may be cited as the Disabled Farmers’ Market Nutrition Pilot Program of 2007. 
2.Farmers’ market nutrition pilot program for disabled individuals 
(a)FindingsCongress finds that low-income disabled individuals suffer from similar forms of malnutrition as low-income seniors, and that the disabled population would reap nutritional benefits from such a farmers’ market voucher program where they are able to purchase fresh, healthy food from local farmers. 
(b)Pilot program establishment 
(1)The Secretary of Agriculture shall carry out a pilot program with respect to the States specified in subsection (d) under which the Secretary creates a farmers’ market nutrition program for disabled individuals. 
(2)Of the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use $1,000,000 for fiscal year 2008 to carry out this section, and such sums as necessary for fiscal years 2009 through 2013. 
(c)Program purposesThe purposes of the farmers’ market nutrition pilot program are— 
(1)to provide resources in the form of fresh, nutritious, unprepared, locally grown fruits, vegetables, and herbs from farmers’ markets, roadside stands, and community supported agriculture programs to low-income disabled individuals; 
(2)to increase the domestic consumption of agricultural commodities by expanding or aiding in the expansion of domestic farmers’ markets, roadside stands, and community supported agriculture programs; and 
(3)to develop or aid in the development of new and additional farmers’ markets, roadside stands, and community supported agriculture programs. 
(d)StatesThe Secretary shall use funds referred to in subsection (b)(2) for pilot programs on the West Coast in California, in the North East, in the South East, and in the Mid-West. 
(e)RegulationsThe Secretary may issue such regulations as the Secretary considers necessary to carry out the farmers’ market nutrition program. 
(f)DefinitionFor purposes of this section, the term disabled individual means an individual who has a disability as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102). 
 
